

EXHIBIT 10.50
 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 




SECOND AMENDMENT
TO THE SUPPLY AGREEMENT DATED JUNE 30, 2006


This SECOND AMENDMENT TO THE SUPPLY AGREEMENT (this “Second Amendment”) is made
and entered into on this 30th day of September, 2009 by and between:
 
 
 
     OCI Company Ltd., f/k/a DC Chemical Co., Ltd., a corporation organized
under the laws of the Republic of Korea, having its registered office at OCI
Building, 50, Sogong-Dong, Jung-Gu, Seoul, 100-718, Korea (hereinafter referred
to as “OCI”); and



SunPower Philippines Manufacturing, Ltd., a company organized under the laws of
the Cayman Islands with a branch office and registered office at #100 East Main
Street, Special Export Processing Zone, Laguna Techno Park, Binan Laguna,
Philippines (hereinafter referred to as “SunPower”).


OCI and SunPower may be referred to individually as “Party” and collectively as
“Parties.”


WITNESSETH:


WHEREAS, OCI and SunPower are Parties to a certain Supply Agreement dated June
30, 2006, as amended by Amendment No. 1 to the Supply Agreement dated September
22, 2006 (collectively, the “Supply Agreement”); and


WHEREAS, the Parties have agreed to make certain changes in the terms and
conditions of the Supply Agreement; and


WHEREAS, the Parties seek to memorialize the terms of their agreement by this
writing.


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter, it is agreed between the Parties as follows:


1.
All of the capitalized terms not expressly defined in this Second Amendment
shall have the meanings ascribed to such terms in the Supply Agreement, as such
terms may be amended in this Second Amendment.



2.  
The following provisions of the Supply Agreement shall be amended by this Second
Amendment:



a. The following definitions contained in Article 1, DEFINITIONS, shall be
amended as follows:


(i)  
The following new definitions are hereby added in their correct alphabetical
placement:




--------------------------------------------------------------------------------


“Advance Payment Credit” has the meaning ascribed to it in Section 4.1.2.


(ii)  
“Facility” means OCI’s plant (Phases I and II) in Goonsan, Korea that
manufactures the Product.



(iii)  
“Product” means polycrystalline silicon manufactured by OCI at the Facility and
that conforms to the Specifications.



b.  
The following definitions contained in Article 1, DEFINITIONS, shall be deleted
in their entirety:



(i)  
The definition for “Annual Credit Ceiling” is hereby deleted in its entirety.



(ii)  
The definition for “Surplus” is hereby deleted in its entirety.



(iii)  
The definition for “Surplus Threshold” is hereby deleted in its entirety.



(iv)  
The definition for “Initial Term” is hereby deleted in its entirety.



(v)  
The definition for “Renewal Term” is hereby deleted in its entirety.



c.  
Section 2.1 is hereby amended by deleting such Section in its entirety and
replacing it with the following:



 
2.1
Facility Construction. Subject to receipt of the Advance Payment in full by OCI
pursuant to Section 4.1, OCI shall exert its commercially reasonable efforts to
complete the construction of the Facility.



The Parties acknowledge and agree that the Facility has been constructed as of
the date of this Second Amendment.


d.  
Section 3.1 (Quantity and Price of Product) is hereby amended by deleting such
Section in its entirety and replacing it with the following:




--------------------------------------------------------------------------------


3.1  
     Quantity and Price of Product.  Subject to Section 4.2, OCI hereby agree to
sell and deliver to SunPower, and SunPower hereby agrees to purchase and receive
from OCI, the Product under the following terms and conditions:



Calendar Year
“Agreed Quantity”
Price
From January to June of 2008
***kgs
US$***/kg
From July to December of 2008
***kgs
US$***/kg
From January to August of 2009
***kgs
US$***/kg
From September to December of 2009
***kgs
US$***/kg
2010
***kgs
US$***/kg
2011
***kgs
US$***/kg
Total
***kgs
 



e.  
Section 3.3 (Surplus Product) is hereby deleted in its entirety and Section 3.4
(Disposition of Product Sold) shall be renumbered as Section 3.3.



f.  
Section 4.1.2 (Deduction) is hereby amended by deleting such Section in its
entirety and replacing it with the following:



4.1.2  
Advance Payment Credit.  The Parties agree that the Advance Payment shall be
credited against the Product Deliveries and shall be calculated as follows (the
“Advance Payment Credit”):



Calendar Year
Agreed Quantity
Advance Payment Credit per kg.
Aggregate Advance Payment Credit for the Applicable Period
From January to June of 2008
***kgs
US$***/kg
US$***
From July to December of 2008
***kgs
US$***/kg
US$***
From January to July of 2009
***kgs
US$***/kg
US$***
August 2009
***kgs
US$***/kg
US$***
From September to December of 2009
***kgs
US$***/kg
US$***
2010
***kgs
US$***/kg
US$***
2011
***kgs
US$***/kg
US$***
Total
***kgs
 
US$***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


g.  
Section 4.1.3 (Security) is hereby deleted in its entirety.



h.  
The Price Change formula for metallurgical silicon in Section 4.2.1 is hereby
amended as follows:



Price Change for metallurgical silicon = [(1.45 Metallurgical Silicon Ton) /
(Polysilicon Ton)] x [Price Change / Metallurgical Silicon Ton]


i.  
Section 6.3 (Advance Payment Set Off) is hereby deleted in its entirety and
Section 6.4 (Taxes) shall be renumbered as Section 6.3.



j.  
Section 7.3 (Quality Control Inspection) is hereby amended by deleting such
Section in its entirety and replacing it with the following:



 
7.3
Quality Meeting.  In the event that SunPower provides written evidence to the
reasonable satisfaction of OCI that there is a quality issue with respect to the
Product, then the Parties agree to promptly hold a technical meeting in a good
faith effort to resolve the issue.



k.  
Section 10.1 (Term) is hereby amended by deleting such Section in its entirety
and replacing it with the following:



 
10.1
Term.  This Agreement shall commence upon the Effective Date and shall remain in
full force until December 31, 2011, unless earlier terminated pursuant to
Section 10.2 below.



l.  
Schedule 1 to the Supply Agreement is hereby amended as set forth in the new
Schedule 1 attached hereto.



3.  
Agreed Quantity for 2008



The Agreed Quantity (as defined in the Supply Agreement) for the year 2008 shall
be approximately *** metric tons.


4.  
Effective Date of Second Amendment



This Second Amendment shall become effective upon its execution by the Parties.


5.  
Miscellaneous



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


a.  
Amendment Only.  This is an amendment only to the Supply Agreement and not a new
supply agreement.  All of the remaining terms and conditions of the Supply
Agreement shall remain in full force and effect unless specifically modified
herein.

b.  
Severability. If any term, condition or provision(s) of this Second Amendment is
held to be unenforceable for any reason, it shall be interpreted rather than
voided, in order to achieve the intent of the Parties to this Second Amendment
to the extent possible.  In any event, all other terms, conditions and
provisions of this Second Amendment shall be deemed valid and enforceable to the
full extent.

c.  
Amendment.  No modification, alteration, addition or change in the terms hereof
shall be binding on the Parties unless it is reduced to writing in the English
language and signed by duly authorized representatives of each of the Parties
hereto.

d.  
Assignment.  Except as specifically provided in this Second Amendment, neither
of the Parties shall assign, in whole or in part, its rights, duties or
obligations under this Second Amendment without the other Party’s prior written
consent.

e.  
Waiver.  The waiver or failure of either of the Parties to exercise any right in
any respect provided for herein shall not be deemed a waiver of any further
right hereunder.

f.  
Counterparts.  This Second Amendment may be executed in several counterparts,
all of which taken together shall constitute one single agreement between the
Parties hereto.

g.  
Entire Agreement. This Second Amendment, including any and all appendices or
annexes attached hereto, constitutes the entire agreement and understanding
between the Parties and supersedes and cancels all previous writings,
understandings, agreements and commitments, either oral or written, among the
Parties on the subject of this Second Amendment.

h.  
Conflict with Supply Agreement.  If any term, condition or provision of this
Second Amendment is inconsistent or conflicts with any term, condition or
provision of the Supply Agreement, the term, condition or provision of this
Second Amendment shall govern to the extent of such inconsistency or conflict.





IN WITNESS THEREOF, the duly authorized representatives of the Parties hereto
have executed and delivered two (2) copies of this Second Amendment as of the
date first above written, with each Party retaining a copy thereof.

MK MTN
 
 

--------------------------------------------------------------------------------

 



 



 OCI Company Ltd.       SunPower Philippines Manufacturing, Ltd.  
/s/Min Kyu Lim
   
/s/ Marty Neese
 
Name:  Min Kyu Lim 
   
Name:  Marty Neese 
 
Title:  Executive Vice President
   
Title:  Chief Operating Officer
           SunPower Corporation
 





--------------------------------------------------------------------------------



 
Schedule 1


Specifications




Species
Maximum Concentration
Donor(Phosphorus)
5ppba
Acceptor(Boron)
1ppba
Carbon
0.5ppma



Bulk Metals(Total)
Maximum Concentration
Fe, Cu, Ni, Cr, Zn, Na
15ppbw



Surface Metals
Maximum Concentration
Fe
10ppbw
Cr
2ppbw
Ni
2ppbw
Na
15ppbw
Zn
4ppbw
Al
10ppbw
Cu
2ppbw
K
10ppbw





Product Size
 
5 ~ 150mm Max 100%



Product is packed in a virgin polyethylene (no additives) bag with a net weight
of 5kg +/-
0.5%. A double bag system is used to be compatible with clean room requirements


